Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 4, 2008                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  135680                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 135680
                                                                   COA: 282164
                                                                   Kent CC: 07-002709-FC
  JAVIER ALONSO,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 11, 2008
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 4, 2008                        _________________________________________
           p0528                                                              Clerk